—Orders of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about April 25, 2000, which, upon findings of permanent neglect, terminated respondent’s parental rights to the subject children, and committed the children’s custody and guardianship to petitioner Commissioner of the Administration for Children’s Services, unanimously affirmed, without costs.
Petitioner exerted diligent efforts to assist and encourage respondent in planning for the children by referring her to programs for drug treatment, psychiatric counseling and parenting skills, and repeatedly warning her that the children would be removed if she did not successfully complete a drug treatment program (see, Matter of Adrian M., 270 AD2d 93, 94, lv denied 95 NY2d 757). Nevertheless, respondent continued to use drugs, had a poor attendance record at the drug treatment programs, went to only one psychiatric session, failed to enroll in the vocational training program, became involved in criminal activity, and offered only the unrealistic resource of her mother, whose apartment and resources were barely enough to accommodate one child. Termination of respondent’s parental *267rights is in the children’s best interests, all of whom have special psychological needs. Concur — Nardelli, J.P., Tom, Andrias, Rubin and Buckley, JJ.